Citation Nr: 1221640	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-31 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The appellant and Dr. J.L.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION


The appellant served in the Air National Guard, which service included a period of active duty for training (ACDUTRA) from November 2 to December 5, 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board observes that after the RO issued its June 2008 decision, the appellant submitted additional evidence.  By way of an August 2009 statement of the case (SOC) the RO "reopened" the appellant's previously denied claim of service connection for a back disability and denied that claim on the merits.  Accordingly, the Board finds that the RO has considered the merits of the appellant's underlying claim of service connection for a back disability, which included review of all relevant evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By a June 2005 rating decision, the RO denied service connection for a back disability.

2.  Evidence received since the RO's June 2005 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability and it raises a reasonable possibility of substantiating the underlying claim.

3.  The appellant's thoracic scoliosis existed prior to service and was not aggravated during his period of ACDUTRA.

4.  The appellant does not otherwise have a back disability attributable to military service.


CONCLUSIONS OF LAW

1.  The June 2005 RO decision, which denied service connection for a back disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  New and material evidence has been submitted to reopen the claim of service connection for a back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2011).

3.  The appellant does not have a back disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a claimant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through a February 2008 notice letter, the RO notified the appellant of the information and evidence needed to reopen his previously denied claim of service connection for a back disability and to substantiate the underlying claim.  The letter advised the appellant of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  It also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The appellant has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the February 2008 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Kent, supra, and afforded the appellant a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  All available relevant evidence pertaining to the appellant's claims has been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, private treatment records, records from the Social Security Administration (SSA), and statements from the appellant.  Moreover, the appellant was afforded hearings before the RO in July 2010 and before the Board in March 2012, the transcripts of which are of record.  The Board further notes that the appellant has indicated treatment from various private physicians, which records of such treatment have not been associated with the claims folder.  However, the appellant has specifically stated that he has attempted to obtain these records but was informed that they do not exist due to the length of time since treatment.  Accordingly, the Board finds that VA has adequately fulfilled its obligation to assist the appellant in obtaining the evidence necessary to substantiate his claim.  

Additionally, the appellant was provided several VA examinations during the pendency of his claim.  The examination reports contain sufficient evidence by which to decide the claim, particularly regarding whether any claimed disability was incurred or aggravated during the appellant's ACDUTRA.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).  In this regard, the Board acknowledges that the VA examiners have indicated that some requested opinions would require speculation to provide any degree of certainty.  In Jones v. Shinseki, the United States Court of Appeals for Veterans Claims (Court), the Court held that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  23 Vet. App. 382, 390 (2010).  However, the Court continued, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  Thus, before the Board could rely on an examiner's conclusion that an etiology opinion would be speculative, if the basis for the opinion was not otherwise apparent, the examiner must explain the basis for such an opinion.  As discussed in further detail below, the Board finds that the examiners have adequately supported their opinions, and the Board thus finds those opinions to be adequate.  See Jones, 23 Vet. App. at 382.

II.  Petition to Reopen Previously Denied Claim

The appellant originally filed a claim for service connection for a back disability in January 2005, stating that he had injured his back in service.  In June 2005, the RO denied service connection for a back disability.  The appellant did not file a notice of disagreement as to that decision and the June 2005 RO decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  

As a result of the finality of the June 2005 RO decision, the appellant's claim of service connection for a back disability may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the instant case, although, as noted in the introduction, the RO "reopened" the appellant's previously denied claim of service connection for a back disability, the Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this case, the evidence of record at the time of the June 2005 decision included the appellant's STRs and his application for VA disability compensation.  A review of the appellant's STRs shows that he was treated in service for low back and right sciatic nerve pain.  It was noted that the appellant had denied having sustained any injuries during basic training.  X-rays revealed right thoracic scoliosis, which was determined to have existed prior to service.  In December 1983, the Medical Board recommended that the appellant be returned to state control (National Guard).  The Medical Board determined that the appellant's thoracic scoliosis with right sciatica had existed prior to service and was not permanently aggravated therein.

In June 2005, the RO denied service connection for a back disability upon finding that, although the appellant's STRs showed in-service treatment related to the back, the evidence failed to demonstrate a current back disability, a continuity of back symptomatology since service, or a nexus between the appellant's alleged back disability and service.  

Evidence received since the June 2005 RO decision consists of statements from the appellant, to include his July 2010 testimony at a decision review officer hearing and his March 2012 testimony at a hearing before the Board, testimony from the appellant's private doctor given at the March 2012 hearing, private treatment records showing treatment related to the back, copies of the appellant's SSA records, and the reports of January 2010 and April 2011 VA examinations.

Notably, the medical records associated with the claims folder since the June 2005 RO decision, to include the VA examination reports, show that the appellant has currently diagnosed disabilities of the cervical, thoracic, and lumbar spine.  Further, during the March 2012 hearing, the appellant's private doctor, J.L., D.O., testified that magnetic resonance imaging (MRI) reports indicated that the injuries leading to the appellant's current back disabilities "occurred a long time ago."

The above-referenced evidence was not previously of record when the prior decision was made.  That is, the previous evidence showed only that the appellant was treated during a period of ACDUTRA for his back and was diagnosed as having thoracic scoliosis.  As a result, the Board finds that medical evidence establishing the current presence of multiple back disabilities and Dr. L.'s indication that the appellant's current back problems were related to an injury sustained "a long time ago" constitutes new and material evidence.  The evidence is new because it was not previously before VA decision makers.  It is also material because it is supporting evidence of a current disability and a possible connection to military service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The evidence is not dispositive of a finding of service connection, but it nevertheless relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for a back disability is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Service Connection

In the instant case, the appellant seeks service connection for a back disability, which he asserts was either incurred or aggravated during service.  At the outset, the Board notes that generally, "[i]n order to qualify for VA benefits, a claimant . . . [must be] a 'veteran.'"  Cropper v. Brown, 6 Vet. App. 450, 452 (1994); see D'Amico v. West, 209 F.3d 1322, 1327 (Fed.Cir.2000).  A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  With respect to members of the Army National Guard or Air National Guard, active duty for training (ACDUTRA) is defined as full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).

The Board notes that veterans who serve on regular active duty are entitled to several presumptions -- such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries that undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service -- to assist them in substantiating their service connection claims.  38 U.S.C.A. §§ 1111, 1112, 1153 (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2011).  However, the presumption of sound condition does not apply to an appellant whose claim is based on a period of ACDUTRA who has not previously established veteran status.  Smith v. Shinseki, 24 Vet. App. 40, 44 (2010).  Moreover, "where a claim is based on a period of [ACDUTRA], the presumption of aggravation under [38 U.S.C.A.] § 1153 is not applicable."  Id. at 48; see Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010).

The key initial question in this case is whether the appellant qualifies as a "veteran" for VA purposes and, thus, whether he is entitled to the presumptions of sound condition and aggravation.  Here, the evidence shows that during the relevant time period (i.e., the appellant's period of basic military training during which he alleges he sustained his back injury), the appellant was serving on ACDUTRA as a member of an Air National Guard unit.  Accordingly, to establish his status as a veteran, it must be shown that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  See Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing 38 U.S.C.A. §§ 101(2), (22), (24), 1110; Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (holding that an individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and to be entitled to disability compensation benefits).  "In the absence of such evidence, the period of [ACDUTRA] would not qualify as 'active military, naval, or air service,' and the [appellant] would not achieve veteran status."  Acciola, supra (quoting 38 U.S.C.A. § 101(24)).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson, supra.

As to whether an injury was incurred in the line of duty during his period of ACDUTRA, the appellant has alleged that during service, he was required to lift extremely heavy boxes onto a truck, during which time his back started to hurt.  He states that after lifting almost 50 boxes, he fell to the ground in pain and was taken to the hospital for treatment.  He further states that he was forced into signing a statement acknowledging that his back disability had existed prior to service.  

At the outset, the Board finds that although the appellant has consistently reported this alleged lifting injury to Dr. J.L., to VA examiners, and during his hearings before the RO and the Board, the Board finds the appellant's account of the alleged in-service lifting injury to be incredible.  Notably, while being treated in service, the appellant specifically denied having sustained any injuries.  His STRs are similarly silent for the report of any lifting injury.  While the appellant alleges that he was treated in casual for his injury, his STRs note that he was in a "casual" status secondary to his low back pain from scoliosis.  

The Board is mindful that it "cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed.Cir.2006).  Here, however, as to the issue of credibility, the Board finds probative the fact that on the appellant's initial January 2005 application for VA disability compensation, he stated his belief that his claimed disabilities, to include his back disability, were related to service because he "was hurt from marching too much."  The appellant made no mention of the alleged lifting incident.  Similarly, the appellant made no mention of the lifting incident at the time that he petitioned to reopen his claim in February 2008.  Indeed, it was not until the appellant underwent a VA examination in January 2010, after having filed an appeal to the Board, that he first mentioned developing back pain in service while lifting heavy boxes.  The Board therefore finds that the appellant's silence as to the alleged injury at the time that he first filed for service connection for a back disability, in combination with the fact that his STRS are silent for any mention of a back injury and that the appellant denied injuries during basic training contemporaneous with that period of time, along with the fact that he made no mention of the alleged injury during the pendency of the current claim until after he had filed an appeal to the Board, weighs against finding that the appellant's account of the alleged in-service injury is credible.  Accordingly, the Board finds that the evidence fails to establish the presence of injury during the appellant's period of ACDUTRA.

Although an in-service injury, as alleged by the appellant, has not been shown, as noted above, a review of the appellant's STRs shows that he was treated in service for low back and sciatic nerve pain.  On November 12, 1983, the appellant was seen in the dispensary for complaints of sharp back pain.  The assessment was low back pain secondary to scoliosis.  A November 18, 1983, treatment entry notes that the appellant presented with stabbing pain in his right buttock, which had existed for a month.  The appellant stated that the pain usually resolved when his back was manipulated by his father, who was a chiropractor.  On November 21, 1983, the appellant presented with complaints of knee pain and radiating right buttock pain.  At that time, he denied having sustained any injuries during basic training.  The appellant reported a history of having been involved in 15 motor vehicle accidents prior to service.  He also stated that x-rays had shown scoliosis.  The appellant was referred to orthopedics, the record of which indicates that x-rays revealed thoracic scoliosis.  The clinician recommended an existed-prior-to-service discharge.  

A November 23, 1983, treatment summary notes that the appellant reported finding out that he had scoliosis one month prior, which was not revealed at MEPS (Medical Entrance Processing Station).  He again denied sustaining any injuries during basic training.  The clinician diagnosed thoracic scoliosis with right sciatica, which he determined had existed prior to entry into service and had not been aggravated by service beyond the natural progression of the disease.  On November 25, 1983, the appellant presented to the emergency room for evaluation of his low back pain.  He stated that he was unable to walk due to his back pain.  It was noted that the appellant was in casual status, secondary to his low back pain and scoliosis, pending an existed-prior-to-service discharge.

On December 1, 1983, the Medical Evaluation Board (MEB) convened and a diagnosis of thoracic scoliosis of 23 to 24 degrees with right sciatica was established.  The MEB noted that the approximate date of origin was undetermined, but that it had existed prior to service and was not permanently aggravated by service.  The MEB recommended that the appellant be returned to state control.  

Based on this evidence the Board finds that the appellant's thoracic scoliosis was not incurred in service.  Indeed, all of the service clinicians, as well as the members of the Medical Board, concluded that the appellant's thoracic scoliosis existed prior to service.  Further, the appellant himself indicated that x-rays taken prior to service had shown scoliosis.  Accordingly, the evidence of record weighs against finding that the appellant's thoracic scoliosis was incurred in the line of duty during his period of ACDUTRA.

As to whether the appellant's thoracic scoliosis was aggravated in the line of duty during his period of ACDUTRA, the appellant must "demonstrate that he experienced a permanent increase in disability beyond the natural progress of that disease or injury during his period of [ACDUTRA]."  Donnellan, 24 Vet. App. at 173.  In this regard, the Board notes that it is the appellant who "has the burden of showing both aggravation elements."  Id. at 174.

Here, the Board finds that the appellant has failed to carry his burden to show aggravation of his pre-existing thoracic scoliosis during his period of ACDUTRA.  Indeed, the appellant has presented no evidence to rebut the November 23, 1983, clinician's finding that his scoliosis had not been aggravated by service beyond the natural progression of the disease, or the findings of the Medical Board that his scoliosis was not permanently aggravated by service.  While the appellant has submitted private treatment records and lay statements showing treatment of his back disability since service, none of the evidence submitted evidence suggests that the appellant's pre-existing scoliosis chronically worsened during his period of ACDUTRA in 1983.  Even Dr. J.L. had not indicated that the appellant's back disability had increased in severity beyond the natural progression of that disease during his period of ACDUTRA.

Specifically, as to the appellant's assertions that he had no problems with his back prior to service and therefore his back disability must have worsened in service, while the appellant is certainly competent to report on the severity of symptoms such as pain in service, see Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology), here the relevant inquiry turns on whether there was a change in the underlying pathology of the pre-existing back disability, "as distinguished from the mere recurrence of manifestations of the pre-service condition."  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (stating that "[e]vidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability.").  The Board finds that whether there was a change in the underlying pathology of the appellant's pre-existing back disability is a medical determination.  Therefore, because the appellant is a lay person without the appropriate medical training and expertise, he is not competent to state that there was a change in the underlying pathology of his pre-existing back disability, especially in light of the fact that the evidence fails to establish an injury in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

The Board further observes that the evidence of record weighs against a finding of aggravation of the appellant's pre-existing scoliosis.  In this regard, the Board notes that although the appellant's physical profile for the lower extremities, which includes the lower back musculature and lower spine, was noted to be a "3" as of November 25, 1983, whereas is was previously noted to be a "1", that profile also took into consideration the appellant's chondromalacia patella and, more notably, was considered to be a temporary profile, which indicates that the "condition is considered temporary, the correction or treatment of the condition is medically advisable, and correction usually will result in a higher physical capacity."  Chapter 7, Paragraph (Para .) 4, Army Regulation (AR) 40-501 (2010).  Accordingly, the Board finds that such evidence is not indicative of a permanent increase in disability.  

Moreover, as noted above, in connection with his claims of service connection for a back disability, the appellant was afforded VA examinations in January 2010 and April 2011.  Notably, neither examiner suggested that the appellant's pre-existing back disability had chronically worsened during his period of ACDUTRA in 1983.  Although the April 2011 examiner stated that whether or not the appellant pre-existing back disability was aggravated by service could not be determined with certainty, the Board finds that the examiner properly explained the basis of his opinion, stating that only by taking the appellant's description of what happened at face value could a finding of aggravation be supported and that the etiology of the appellant's current condition could not be determined from current medical knowledge.  The Board finds that the examiner's inability to opine as to the likelihood that the appellant's pre-existing back disability was aggravated by service does not render the opinion inadequate, but rather, sets up a perceived credibility issue that relates to the appellant's claim of service connection for a back disability, which is for the Board, and not the examiner, to resolve.  As discussed above, the Board has found the appellant's assertions regarding his alleged in-service lifting injury to his back to be incredible.  In light of this finding, any suggestion by the VA examiner that a finding of aggravation could be made based on the appellant's description of what happened in service is not probative, as the Board has determined that the injury as alleged by the appellant did not in fact occur.  

The Board also notes that the VA examiners have diagnosed the appellant as having mild degenerative disc disease of the cervical spine, a thoracic spine strain with anterior wedging of the mid thoracic vertebral body and a lumbosacral spine strain with mild multilevel degenerative changes.  While it is unclear whether these disabilities are related to the appellant's pre-existing thoracic scoliosis, it is clear that a finding of service connection for any of these currently diagnosed back disabilities cannot be made on the current record.  This is so because, as determined above, the evidence fails to establish the in-service incurrence or aggravation of a disease or injury, as required for a finding of service connection.  See Davidson and Hickson, both supra.  Further, there is no evidence providing a nexus between the appellant's currently diagnosed back disabilities and service.  While the appellant's private doctor testified as to his belief that the appellant's currently diagnosed back disability is consistent with an injury that occurred a long time ago, he did not specifically indicate the onset of any disability to be in service.  Indeed, the January 2010 VA examiner opined that the appellant's cervical spine disability was not caused by or a result of service, and the April 2011 VA examiner essentially opined against a relationship between the appellant's current disabilities and service in the absence of evidence affirmatively establishing that the appellant did sustain a back injury in service, as he had alleged.

Accordingly, because the appellant's thoracic scoliosis was noted to have pre-existed his period of ACDUTRA, and did not undergo an increase in severity during service, and because the evidence does not otherwise establish an in-service injury or nexus between any currently diagnosed back disability and the appellant's ACDUTRA, the Board finds that the claim for service connection for a back disability must be denied.  See 38 C.F.R. §§ 3.303, 3.304, 3.306; see also Smith, supra.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).


ORDER

Service connection for a back disability is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


